Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Election/Restrictions
1.	Applicant’s election without traverse of Group I, claims 1-13, in the reply filed on 03/09/2021 is acknowledged.
2.	Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/09/2021.

Claim Objections
3.	Claims 8 & 13 are objected to because of the following informalities: 
A.	In claim 8, last line, “alkali earth” should be changed to --alkaline-earth--.
B.	In claim 13, last line, a period -- . – at the end of the claim is missing.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112 (Second Paragraph)
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 & 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Regarding claim 5, it would appear that “lanthanum, neodymium, praseodymium” should be in the form of an oxide.
B.	Claim 6 recites the limitation "lanthana" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	
Claim Rejections - 35 USC § 102(a)(2)
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Karpov et al. (US 10,183,276 B2).
	Karpov et al. ‘276 discloses a catalytic material comprising: a refractory metal oxide support which comprises alumina; optionally comprises up to about 30% promoter, stabilizer, or both; rhodium-containing multimetallic nanoparticles and having an average primary particle size of about 1 to about 20 nanometers (See col. 28- col. 30, claims 1-26).  The promoter and the stabilizer is a rare-earth oxide, which is selected from the group consisting of ceria, lanthana, neodymia, galdolinia, yttria, praseodymia, samaria, hafnia, and combinations thereof (See col. 29, claims 22 & 23).  The promoter and stabilizer is See col. 29, claims 24 & 25).  See also entire reference for more details.
	The reference appears to teach a catalytic material having the same PGM nanoparticles and average particle size range as the claimed TWC catalyst composition, thus anticipates the instant claims.
	With respect to the limitation on “a standard deviation (SD) no more than 1 nm” in the instant claim 1, it is inherent and expected that the disclosed catalytic material would have the same standard deviation (SD) value as well since it is the same catalytic material as being claimed. 
	Regarding claim 13, the limitation on “wherein the PGM nanoparticles have an average particle size of less than 40 nm after aging at 950oC for 20 hours” is noted.  It would appear that this is a recitation of a process of making the catalyst composition.  It is considered that since the reference teaches the same PGM nanoparticles having the same average particle size, it would be inherent and expected that the same average particle size would be obtained after aging at the same temperature and time.
	
Citations
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared attached.

Conclusion
7.	Claims 1-20 are pending.  Claims 1-13 are rejected.  Claims 14-20 are withdrawn due to nonelected (distinct) invention(s).  No claims are allowed.



Contacts
CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:00 am – 4:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman, can be reached at 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
March 23, 2021